DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment filed 11/16/2021 from which Claims 1-18 are pending of which claims 1-4 were amended.  Claims 5-18 are withdrawn.     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' response and amendment filed 11/16/2021.   
Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 recites.  “. . . wherein the coating comprises a first layer containing the organic portion and a second layer containing the inorganic portion.”  This recitation is vague, unclear and indefinite because the coating of Claim 1 from which claim 3 depends has the coating positioned on the exterior surface of a pharmaceutical primary glass container.  Therefore is the first layer in respect to the surface of the glass container or with respect to the outer layer of the coating?    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0171456, Fadeev et al. (hereinafter “Fadeev”) in view of the article entitled “Highly Flexible And Optical Transparent 6F-PI/TiO2 Optical Hybrid Films With Tunable Refractive Index And Excellent Thermal Stability”, Guey-Sheng Liou et al., www.rsc.org/materials | Journal of Materials Chemistry, J. Mater. Chem., 20, 531–536, 2010, further in view of U.S. 2009/0087646, Sirejacob, hereinafter “Sirejacob”).       
Regarding Claims 1 and 4 Fadeev discloses in the entire document, particularly in the abstract and ¶s 0003, 006-007, 0011-0019, 0068-0071, 0082-0084, 0137 Figs. 1-3 and claims, low-friction coatings and glass articles with low-friction coatings like pharmaceutical packages, where a coated glass article may include a glass body comprising a first surface and a low-friction coating positioned on at least a portion of the first surface of the glass body.  The low-friction, like a lubricant, coating may include a polymer chemical composition.  The coated glass article may be thermally stable at a temperature of at least about 260ºC. for 30 minutes, and the low-friction coating may have a mass loss of less than about 5% of its mass when heated from a temperature of 150 to 350 ºC. at a ramp rate of about 10 ºC./minute.  From ¶s 0006-0007 and 0068 the pending Claim 4}.  The low-friction coating may be applied to a surface of a glass article, such as a container that may be used as a pharmaceutical package. The low-friction coating may provide advantageous properties to the coated glass article such as a reduced coefficient of friction and increased damage resistance.  The reduced coefficient of friction may impart improved strength and durability to the glass article by mitigating frictive damage to the glass. Further, the low-friction coating may maintain the aforementioned improved strength and durability characteristics following exposure to elevated temperatures and other conditions, such as those experienced during packaging and pre-packaging steps utilized in packaging pharmaceuticals, such as, for pending Claim 1}. Accordingly, in one embodiment the coupling agent comprises a combination of aromatic and aliphatic silanes. The coated glass article is considered to be thermally stable if the coated glass article meets both a coefficient of friction standard and a horizontal compression strength standard after heating to the specified temperature and 
However Fadeev does not expressly disclose whether an inorganic portion providing thermal stability.  
Liou discloses as does Fadeev a thermally stable film with polyimide as disclosed in the abstract polyimidenanocrystalline titania hybrid optical films with a relatively high titania content (up to 50 wt%) and thickness (20–30 mm) from a soluble polyimide 6F-poly(p-hydroxy-imide) (6FPI). The introduction of bulky CF3 groups into polyimide backbones enhanced both solubility and optical transparency.  Furthermore, the attachment of hydroxyl groups provided the organic–inorganic bonding and resulted in homogeneous hybrid solutions by controlling the mole ratio of titanium butoxide: hydroxyl groups. AFM, SEM, TEM, and XRD results indicated the formation of well-dispersed nanocrystalline-titania. The flexible hybrid films revealed excellent optical transparency in the visible nd full ¶ and Fig. 3 the hybrid film on a glass substrate.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Fadeev to have a low-friction coating on the outer surface of pharmaceutical primary glass containers with the low-friction coating of aliphatic and/or aromatic silane and polyimide with thermal stability and decreased scratches from the low-friction coating, where the polyimide (“PI”) nanocrystalline titania hybrid optical films with a relatively high titania content with homogeneous hybrid solutions of controlled mole ratio of titanium butoxide and hydroxide from Liou with the purpose of having excellent thermal stability on glass is combined with or substituted for the PI of Fadeev also having a purpose of having thermal stability on glass as an inorganic portion of the low-friction coating from the titanium butoxide with PI of Liou motivated to have excellent thermal stability of a film on glass as for pending 
However Fadeev as modified by Liou does not expressly disclose an organic portion comprising fluorosilane of the low-friction coating conferring lubricating and anti-scratch properties.  
Sirejacob is directed as is Fadeev as modified to coated pharmaceutical glass containers with abrasion resistance as disclosed in the abstract and at ¶s 0017, 0029-0035, 0050 0085, 0142 of a siliceous substrate such as glass bottles, vials, tubes, syringes, etc., having at least a portion of a face which is coated with a water-repellent fluoro silane layer substantially equally distributed at a fluoro silane coating rate comprised between 2 mg/m2 and 30 mg/m2.  The glass bottles, vials, tubes, or syringes having at least the inner face provided with a fluoro layer and preferably also the outer face provided with a fluoro layer, so that the washing and/or the sterilisation is easier, and where the said bottles, vials and tubes being advantageously closed by means of a stopper (for example a rubber stopper).  A composition for treating the glass substrate has at least 99.5% by weight of said composition consisting of: from 0.0005% by weight to 0.01% by weight, advantageously from 0.0008 to 0.008% by weight of fluoro silane selected from the group consisting of substantially water insoluble fluoro silanes and mixtures thereof; possibly, but preferably at least 0.01% by weight of a fluoro solvent system, said amount of fluoro solvent system being at least sufficient for solubilizing completely said fluoro silane selected from the group f1-[-Q-SiY3-xR1x]y, wherein Rf1 represents a monovalent or divalent polyfluoropolyether group, Q represents an organic divalent linking group, R1 represents a C1-C4 alkyl group, Y represents a hydrolysable group, x is 0 or 1 and y is 1 or 2; and mixtures thereof {i.e. reading on organic portion}.  The fluorosilane can also be a reaction product of a fluorosilane ether/polyethers with amino silanes or chlorosilane, provided that said reaction product is at least a substantially water insoluble fluoro silanes, functionalized fluoro silanes. The fluoro silanes can for example have one or more amino group and/or one or more chlorine atoms.  From ¶ 0181 the layer has the following characteristics: 
As indicated above in “c” in accordance with MPEP § 2144.06 it is prima facie obvious to substitute equivalents or in the alternative in accordance with MPEP § 2144.06 it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, here Fadeev as modified has a low-friction coating with thermal stability of aliphatic or aromatic silanes including amino silane of pharmaceutical glass containers for the purpose of minimizing scratches or abrasion and Sirejacob has fluorosilanes with aminosilanes in a coating for glass vials and syringes {pharmaceutical} glass for minimizing abrasion.  Given the similar purpose the fluorosilane of Sirejacob can be substituted for an aliphatic silane or combined with aliphatic or aromatic silane of Fadeev as modified.    
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Fadeev as modified to have a low-friction coating on the outer surface of pharmaceutical primary glass containers with the low-friction coating of aliphatic and/or aromatic silane and polyimide with thermal stability and decreased scratches from the low-friction coating, with the polyimide (“PI”) nanocrystalline titania hybrid optical films with a relatively high titania content with homogeneous hybrid solutions of controlled mole ratio of titanium butoxide and hydroxide, as afore-described, .  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fadeev in view of Liou further in view of Sirejacob and further in view of U.S. 2014/0287248, Flynn et al. (hereinafter “Flynn”).   
For Claim 2 Fadeev in view of Liou further in view of Sirejacob is applied as to Claim 1, however Fadeev as modified does not expressly disclose the fluorosilane is a perfluoro-polyether fluorosilane.    
Flynn is directed as is Huck as modified to a coating composition disclosed in the abstract and at ¶s 0017-0020 and 0072-0074 as fluorinated coatings having a lubricious additive, articles with the fluorinated coatings, and methods of making articles with the fluorinated coatings are provided.  More specifically, the fluorinated coatings are prepared from a curable coating composition that includes both a fluorinated silane and a fluorinated polyether oil.  3)CF2O)nCF(CF3)--CH2O--CH2CH2C- H2-L-Si(R1)3-x(R2)x (I).  The fluorinated silane has a perfluoropolyether group of formula F(CF(CF3)CF2O)nCF(CF3)--. The perfluoropolyether group has multiple branched hexafluoropropylene oxide --(CF(CF3)CF2O)--groups.  From ¶ 0072-0074 the articles having a cured coating composition often have improved abrasion resistance compared to the uncoated siliceous substrate, provide a good tactile response such as a finger can slide over the surface of the articles easily, which is particularly desirable when the article is used in electronic displays such in touch screens, and provide an easy to clean surface. 
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to substitute or combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  Here Fadeev in view of Liou further in view of Sirejacob has coatings with organosilanes with fluorinated polyether(s) for the purpose of a coating with low coefficient of friction and thermal stability with abrasion resistance.  Flynn has fluorinated coatings having lubricous additive with fluorinated silane having a perfluoropolyether group for the purpose of easy 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Fadeev as modified to have a low-friction coating on the outer surface of pharmaceutical primary glass containers with the low-friction coating of aliphatic and/or aromatic silane and polyimide with thermal stability and decreased scratches from the low-friction coating, with the polyimide (“PI”) nanocrystalline titania hybrid optical films with a relatively high titania content with homogeneous hybrid solutions of controlled mole ratio of titanium butoxide and hydroxide as an inorganic portion and with fluoropolyethersilane as an organic portion as afore-described for Claim 1, where from Flynn fluorinated silane having a perfluoropolyether group for fluorinated coatings having lubricous additive can be combined with or substituted for the organosilanes with fluorinated polyether(s) of Fadeev as modified motivated to have easy cleaning, abrasion resistance and slidability for a finger across a coated surface to have the coating of Claim 2.  Furthermore the combination of Flynn with Fadeev as modified has a reasonable expectation of success to one skilled in the art because both are directed to coating compositions having organosilicon compounds for polymers where the organosilicon compounds are fluorosilanes.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fadeev in view of Liou further in view of Sirejacob and further in view of U.S. 2004/0125169, Nakagawa et al. (hereinafter “Nakagawa”).    
For Claim 3 Fadeev in view of Liou further in view of Sirejacob is applied as to Claim 1, however Fadeev as modified does not expressly disclose the a first layer containing said organic portion and a second layer containing said inorganic portion.      
Nakagawa is directed to a water-repellent film formed on a solid substrate {i.e. coating composition} as is Fadeev as modified with Liou and Sirejacob as disclosed in the abstract and at ¶s 0092-0095, 0100-0101 and claim 9 a water-repellent film that is formed on a solid substrate includes: a molecule (A) including at least one or more of siloxane bonding (--Si--O--) at both ends and a hydrocarbon chain in a middle part; and a molecule (B) including a fluorocarbon chain at one end and at least one or more of siloxane bonding (--Si--O--) at another end, wherein a polymer film is formed at least with the molecule (A) and the molecule (B). This polymer film forms a covalent bond with a surface of the substrate via siloxane bonding (--Si--O--), and the surface thereof is covered with fluorocarbon chains having high water repellency. Therefore, this film prevents the intrusion of alkali ions.  From ¶s 0092-0095 a method for producing a water-repellent film on a solid substrate includes the steps of: applying a first coating solution to the substrate, followed by baking, where the first coating solution is prepared by mixing titanalkoxide, siliconalkoxide, an organic solvent, water and acidic catalyst; applying a second coating solution to the substrate, where the second coating solution is prepared by mixing a silane coupling agent having 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Fadeev as modified to have a low-friction coating on the outer surface of pharmaceutical primary glass containers with the low-friction coating of aliphatic and/or aromatic silane and polyimide with thermal stability and decreased scratches from the low-friction coating, with the polyimide (“PI”) nanocrystalline titania hybrid optical films with a relatively high titania content with homogeneous hybrid solutions of controlled mole ratio of titanium butoxide and hydroxide as an inorganic portion and with fluoropolyethersilane as an organic portion as afore-described for Claim 1, where from Nakagawa the inorganic titanium tetrabutoxide of Fadeev as .  
Response to Arguments
Applicant’s arguments filed 11/16/2021 have been considered and are persuasive in regards to the prior rejection of Claims 3-4 under 35 U.S.C. 112(b) but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.   
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787